Citation Nr: 0946436	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella with degenerative joint disease 
(DJD) of the left knee.

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the fifth metacarpal of the right 
hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 through May 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision in which the 
RO, in pertinent part, granted service connection for 
chondromalacia patella with DJD of the left knee and for 
residuals of a fracture of the fifth metacarpal of the right 
hand and assigned initial 10 percent and noncompensable 
ratings, respectively, effective June 1, 2004.  The Veteran 
perfected appeals to the initial disability ratings assigned.  
Although the Veteran also perfected an appeal with regard to 
the initial noncompensable rating assigned for residuals of 
an injury to the second and third metacarpals of the left 
hand, in a November 2006 statement, he withdrew his appeal 
with respect to this issue and thus, this issue is no longer 
in appellate status.  See 38 C.F.R. § 20.204 (2009).

Because the appeal regarding the Veteran's left knee 
disability and residuals of a right hand fracture arises from 
the Veteran's disagreement with the initial rating assigned 
to each disability following the grant of service connection, 
the Board has characterized these matters in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities that are already service-
connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
action is warranted on the higher rating claims on appeal.

Here, the Board's review reveals that there are possible 
outstanding VA medical records that may bear on the Veteran's 
higher rating claims.  VA medical records from the 
Philadelphia VA Medical Center (VAMC) that are associated 
with the claims file are complete up to March 16, 2006.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, VA must obtain all 
outstanding pertinent VA medical records March 16, 2006, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.  

In rating cases, the notice requirements of 38 U.S.C.A. 
§ 510(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of the award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for his left knee 
disability.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must inform the Veteran about the information and evidence 
not of record needed to establish both a disability rating 
and an effective date, inform the Veteran of the information 
and evidence VA will seek to provide, and inform the Veteran 
of the information and evidence he is expected to provide.

With regard to rating knee disabilities, the VA General 
Counsel has held that a claimant who has arthritis (resulting 
in limited or painful motion) and instability of a knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).  The VA General Counsel has further held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and Diagnostic Code 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  Under Diagnostic Code 5258, a 
20 percent rating is warranted for cartilage, semilunar, 
dislocated with frequent episodes of locking, pain, and 
effusion into the joint.  Similarly, Diagnostic Code 5262, 
which pertains to the impairment of the tibia and fibula, 
provides 10, 20 and 30 percent ratings for malunion of the 
tibia and fibula with slight, moderate or marked knee or 
ankle disability, respectively, and a maximum 40 percent 
rating for nonunion of the tibia and fibula with loose 
motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258 and 5262 (2009).

In various statements, the Veteran has indicated that the 
current disability ratings of his left knee and right ring 
finger do not compensate him for his extreme pain and loss of 
function.  He claims that he has loss of grip strength in his 
right (dominant) hand and loss of mobility in his left knee, 
to include an inability to walk up stairs with shooting pain 
through his knee and the loss of mobility caused by the 
"loose body" posterior to the posterior cruciate ligament 
shown on magnetic resonance imaging (MRI) studies and an 
inability to bend his knee due to unexplained swelling.  In a 
March 2005 statement, a private physician opined that, after 
a thorough examination, the Veteran showed advanced chronic 
dysfunction of his left knee and both hands that has caused, 
and will continue to cause, a loss of financial gain in his 
future and in his current occupation as a carpenter.  In a 
November 2009 informal hearing presentation, the Veteran's 
representative indicated that the Veteran asserts that his 
left knee and right ring finger disabilities warrant higher 
ratings based on pain and limited motion and that because of 
the worsening of his condition and/or inadequacies in the May 
2006 VA examination, the Veteran should be afforded another 
examination.   

Hence, VA should arrange for the Veteran to undergo another 
VA examination, at an appropriate VA medical facility.  The 
Veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the higher rating claims.  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  

In light of the above, the Board also notes that the Veteran 
has set forth argument regarding both of his disabilities, 
including exceptional factors that may warrant consideration 
of referral to the Director of the Compensation and Pension 
Service for an extraschedular evaluation(s).  After 
considering the Veteran's arguments, the Board agrees that 
such consideration is warranted in this case.  See Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the 
issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must 
be addressed either when raised by the veteran or reasonably 
raised by the record).  The readjudication of the claims 
should include consideration of all evidence added to the 
record since the last adjudication of the claims.  Further, 
VA should also document its continued consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to Fenderson, cited to above, is warranted for the 
Veteran's left knee and right ring finger disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Philadelphia VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran since March 16, 2006.  All 
records and/or responses received should 
be associated with the claims file. 

2.  Send the Veteran and his 
representative corrective notice as to 
evidence needed to establish a disability 
rating and an effective date for the 
claims remaining on appeal, as outlined 
in the holding in Dingess (cited to 
above).  The letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the Veteran's response 
has expired, arrange for the Veteran to 
undergo VA examination of his left knee 
and of the right ring finger, at an 
appropriate VA medical facility, to 
ascertain the nature and severity of 
these disabilities.  The entire claims 
file, to include a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should conduct range of 
motion studies of the left knee and the 
right ring finger (expressed in 
degrees), noting the exact measurements 
for flexion and extension, the gap in 
inches (or centimeters) between the 
fingertip and the proximal transverse 
crease of the palm with the right ring 
finger flexed to the extent possible, 
and specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in the left knee and 
right ring finger is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  Tests of joint motion against 
varying resistance should be performed 
on the left knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of either the 
left knee or right ring finger should be 
described.  In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

The examiner should specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation in the left knee.  If 
instability is present, the examiner 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the Veteran experiences 
left knee dislocation, and if so, 
whether such dislocation is accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint.  The 
examiner should also indicate whether 
there is impairment of the tibia and 
fibula, to include nonunion of, with 
loose motion, requiring a brace; or 
malunion of, manifested by slight, 
moderate or marked knee or ankle 
disability.  The examiner should discuss 
the effect that the Veteran's 
disabilities have on his ability to work 
as a carpenter.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the higher rating claims 
remaining on appeal, in light of all 
pertinent evidence and legal authority.  
Readjudication of the initial ratings 
assigned for the Veteran's left knee and 
right ring finger should include 
continued consideration of whether 
separate ratings for the Veteran's left 
knee disability, staged ratings of both 
disabilities, pursuant to Fenderson 
(cited to above), and whether referral 
for an extraschedular rating for both 
disabilities, pursuant to Barringer 
(cited to above), are appropriate.  If 
any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


